Electronically Filed
                                                                      Supreme Court
                                                                      SCWC-28314
                                                                      02-MAY-2011
                                                                      10:52 AM




                                    SCWC-28314


              IN THE SUPREME COURT OF THE STATE OF HAWAI'I





                             CHUNG MI AHN,

           Respondent/Claimant/Appellant/Appellee-Appellee,


                                         vs.


               LIBERTY MUTUAL FIRE INSURANCE COMPANY,

      Petitioner/Respondent/Appellee/Appellant-Cross-Appellee,


                                         and


                 J.P. SCHMIDT, Insurance Commissioner,

              Department of Commerce and Consumer Affairs,

             Respondent/Appellee/Appellee-Cross-Appellant.





            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                         (CIVIL NO. 05-1-2265)


          ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

                   (By: McKenna, J., for the court1

                                                   )



             Petitioner/Respondent/Appellee/Appellant-Cross-Appellee


Liberty Mutual Fire Insurance Company’s application for writ of



      1
          Considered by:   Nakayama, Acting C.J., Acoba, Duffy, and McKenna, JJ., and

Circuit Judge Chang, in place of Recktenwald, C.J., recused. 

certiorari, filed on April 13, 2011, is accepted and will be


scheduled for consolidated oral arguments with SCWC-28315, Kim v.


Liberty Mutual Fire Insurance Company and J.P. Schmidt, Insurance


Commissioner, Department of Commerce and Consumer Affairs.   The


parties will be notified by the appellate clerk regarding


scheduling.




          DATED: Honolulu, Hawai'i, May 2, 2011.

                              FOR THE COURT:


                              /s/ Sabrina S. McKenna


                              Associate Justice




MATSUI, CHUNG & IKEHARA

Randall Y.S. Chung

James H. Monma, for

Petitioner/Respondent/Appellee/Appellant­
Cross-Appellee, Liberty Mutual

Fire Insurance Company